Citation Nr: 1708453	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for laryngeal and phrenic nerve injury as residuals of a February 2010 carotid subclavian bypass surgery.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in October 2015.  

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that, while the Veteran was previously represented by an attorney in this matter, in February 2017 he revoked such representation and indicated that he wished to proceed unrepresented.

The Board further notes that an appeal as to several other issues has been perfected and certified to the Board.  The record reflects, however, that the Veteran requested to testify at a Board videoconference hearing regarding these issues and such hearing is currently pending scheduling.  Accordingly, such issues will be the subject of a later Board decision, as appropriate.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered in the issue on appeal. 

The record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the AOJ should request the Veteran's SSA records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see Hyatt v. Nicholson, 21 Vet. App. 390 (2007) ("In the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained.").

Additionally, pursuant to the October 2015 remand, a VA opinion was obtained in March 2016 with respect to the claim on appeal.  The Board notes, however, that   as the Veteran's SSA records were not of record the examiner did not have the opportunity to review such records.  Accordingly, if, and only if, such records are associated with the claims file and are not duplicative of those already in evidence, an addendum opinion should be obtained which takes into account the new records.  

Accordingly, the case is REMANDED for the following actions:

1.  Request from the SSA the records pertinent to any claim by the Veteran for disability benefits as well as the medical records relied upon to decide the claim.  If the records are not available, the Veteran should be notified and the claims file annotated as such.

2.  If, and only if, SSA records are added to the file which are not duplicative of records already in evidence, send the claims file to the VA examiner who provided the March 2016 opinion, or an appropriate substitute if unavailable, for an addendum opinion concerning the Veteran's claim under 38 U.S.C.A. § 1151 which takes into account the new records.  The claims file must again be reviewed by the examiner.  

Following review of the claims file, including the SSA records, the examiner should again provide opinions with a complete rationale with respect to the following questions:

a.  Was the February 2010 bypass surgery performed at the Houston VA Medical Center medically necessary?  If not, was the decision to perform that surgery the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment?  

b.  Was the Veteran's laryngeal and phrenic      nerve injury at least as likely as not (50 percent probability or greater) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical, or surgical treatment; or, an event that was not reasonably foreseeable?  [Note: The event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.]  

A rationale for all opinions expressed should be set forth.  

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished   a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




